Citation Nr: 1619782	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected sensory axonal neuropathy of the right ulnar nerve prior to December 18, 2014, and in excess of 40 percent thereafter, when recharacterized as ulnar nerve, median nerve, and musculospiral nerve (rated as all radicular groups), of the right upper extremity.


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to November 1967. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in relevant part, granted service connection for sensory axonal neuropathy right ulnar nerve, and assigned a 10 percent disability rating, effective February 2, 2009.

In a February 2015 decision, VA's Appeals Management Center changed the Diagnostic Code (DC) for rating the Veteran's service-connected right upper extremity nerve disability in order to include the ulnar nerve, the median nerve, and the musculospiral nerve (rated as all radicular groups) of the right upper extremity, and assigned a 40 percent rating, effective December 18, 2014.

This matter was remanded in December 2015, August 2015, and August 2014.  All remand instructions have been properly followed, as the appropriate records have been obtained and a VA examination has been conducted.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the Veteran requested a travel Board hearing and one was scheduled for July 2014.  The Veteran was appropriately notified of the hearing.  However, the Veteran did not appear at that hearing.  Therefore the Board considers the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, it has not, as the Veteran is already receiving TDIU (a total 100 percent rating) since June 1993.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.
FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  Prior to December 18, 2014, the Veteran's sensory axonal neuropathy of the right ulnar nerve manifested as mild incomplete paralysis, with sensory symptoms of numbness and weakness in the hand (particularly fingers three, four, and five), and the forearm, as well as intrinsic muscle atrophy.  The disability did not involve nerves other than the right ulnar nerve.  

3.  After December 18, 2014, the Veteran's disability of the ulnar, median, and musculospiral nerves (rated as all radicular groups), of the right upper extremity manifests as moderate incomplete paralysis, with sensory symptoms of numbness, weakness, and cramping in the hand and forearm, as well as atrophy, pain, and additional decrease in grip strength.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for sensory axonal neuropathy of the right ulnar nerve prior to December 18, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2015).

2.  The criteria for a rating in excess of 40 percent for sensory axonal neuropathy of the right ulnar nerve after December 18, 2014 have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective date have been assigned, and this appeal stems from the assignment of the initial rating, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2015) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Further, the Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided VA examinations in January 2010, December 2014, and September 2015.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In regard to the Veteran's right extremity nerve condition, initially, the Board observes that the record reflects that the Veteran is right-handed.  

Pursuant to diagnostic Code 8515 for paralysis of the median nerve in regard to the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis.  A 50 percent rating is provided for severe incomplete paralysis.  A maximum 70 percent evaluation is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a,  Diagnostic Code 8515.  Notably, complete paralysis contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.

Pursuant to diagnostic Code 8513 for paralysis of all radicular groups in regard to the dominant (right) upper extremity, mild incomplete paralysis warrants a 20 percent rating.  Moderate incomplete paralysis warrants a 40 percent rating.  Severe incomplete paralysis warrants a 70 percent rating.  Complete paralysis warrants a 90 percent rating.  Based on diagnostic Codes 8510, 8511, and 8512, which discuss the upper, middle, and lower radicular groups, complete paralysis contemplates paralysis of the shoulder, elbow, hand, wrist, and fingers. 

The Board notes, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123  (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.   Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis. 
 38 C.F.R. § 4.124  (2015).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words 'mild' 'moderate' and 'severe' as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6  (2015).  It should also be noted that use of terminology such as 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6 (2015).

Facts

By way of evidence, an October 2009 operation report (associated with the claims file in January 2016), includes a diagnosis of right cubital tunnel syndrome and the surgical procedure was right ulnar nerve decompression of the elbow and submuscular transposition with lengthening of the pronator mass.  The report noted that the Veteran presented complaining of numbness and tingling to the ulnar 1.5 digits, and he also had evidence of intrinsic muscle atrophy.  The surgery was completed and no complications were noted.  

The Veteran appeared for a January 2010 VA examination.  At the examination, the examiner reviewed the claims file and noted that an electromyography (EMG) was performed in January 2009.  Underlying axonal sensory neuropathy, with numbness and weakness in the right hand was noted.  The EMG also showed chronic right ulnar focal entrapment neuropathy with focal slowing at the elbow with distal chronic denervation changes.  The examiner concluded that the sensory axonal neuropathy was due to diabetes mellitus, type II and that the focal right ulnar nerve entrapment resulted from mechanical compression of the ulnar nerve.  Neurologic evaluation demonstrated decreased sensation to light touch in fingers three, four, and five, extending proximally to the distal right forearm in the ulnar nerve distribution.  Finger weakness in the thumb opposing the third, fourth, and fifth finger was noted.  The Veteran was able to tie his shoes by using both hands and a pinch grip.  However, the examiner noted weakness in the right hand stating that strength was "at maximum" 4/5 (indicative of active movement against gravity and some resistance).  The report further noted that the Veteran underwent an ulnar nerve transposition in October 2009 which the Veteran reported did not improve his symptoms.

An August 2014 treatment record indicated the Veteran had ulnar nerve territory numbness.  The Veteran indicated when he wrote or was exposed to cold, his hand would cramp.  In this record, it was also noted he had numbness from middle finger to the elbow on the medial right arm; the Veteran stated that over time this improved and he now had numbness over the right fourth and fifth fingers to just below the elbow.  He indicated weakness in grip.

In August 2014, based on evidence that the Veteran's right upper extremity condition had worsened, the Board remanded the claim for a neurological examination to determine the current severity of the sensory axonal neuropathy.

The Veteran underwent an examination December 2014.  The examiner diagnosed bilateral upper extremity median neuropathy and right ulnar neuropathy.  Intermittent pain, paresthesias and/or dysesthesias and numbness that was defined as moderate was noted in the left and right upper extremities.  No constant pain was reported.  Grip strength on the right was noted to be 3/5 (indicative of active movement against gravity).  Atrophy of the right hand muscles was noted.  Sensation testing for light touch revealed decreased sensation in the right forearm and the right hands/fingers.  Moderate incomplete paralysis of the right radial nerve, musculospiral nerve, was noted.  Mild incomplete paralysis of the right and left median nerve and sciatic nerve was identified.  Moderate incomplete paralysis of the right ulnar nerve was also noted. 

In December 2014, the examiner noted the Veteran had experienced numbness of the hands since 2009 related to median nerve distribution neuropathy.  Right ulnar neuropathy was noted to have developed after a 2008 debridement surgery; it was noted the Veteran had continued to complain of right hand numbness and weakness since 2009 and numbness in the entire right hand "in a radial/ulnar nerve distribution" was diagnosed. 

In August 2015, the Board remanded the matter to clarify whether the same nerves involved in December 2014 were involved in January 2010, such that the Veteran should have been granted a similar rating at that time.  Prior to the December 2014 examination, the Board noted there was no indication of involvement of multiple nerves causing weakness and numbness in the Veteran's right hand.  However, the VA examiner in December 2014 indicated that numbness and weakness had persisted since 2009 to the present time.  To afford the Veteran every opportunity, the Board sought a clarifying opinion as to the nerves and radicular groups involved in the Veteran's service-connected disability of the right upper extremity throughout the appeal period, in particular prior to December 2014.

In September 2015, the same VA examiner who wrote the January 2010 report entered a clarifying statement.  The examiner stressed that in January 2010, he identified that the Veteran had two separation conditions impacting his right upper extremity, a sensory axonal neuropathy due to diabetes mellitus, and a condition of the focal right ulnar entrapment from mechanical compression of the ulnar nerve.  The examiner noted a November 2008 neurologist report that reflected after surgery for gangrenous abscess in the buttocks, the Veteran began to experience numbness from the middle of the middle finger to the elbow on the medial right arm.  The report continued that this condition improved and he experienced numbness over the right fourth and fifth fingers to below the elbow, with no tingling or pain, with hand weakness, and no other problems in the rest of the right or left arm.  The VA examiner further noted a February 2009 electromyogram (EMG) which reflected (1) chronic right ulnar focal entrapment neuropathy with focal slowing at the elbow, distal chronic denervation changes, and (2) underlying sensory axonal neuropathy likely due to diabetes.  The EMG showed changes of chronic denervation and regeneration in the ulnar innervated muscles including the first dorsal interosseous, flex carpi ulnaris, flex dig profundus.  EMG of other sampled muscles, including the abd pol brevis, ext dig communis, triceps, biceps, and deltoid, was normal.  The VA examiner concluded that both reports support that at the time of the January 2010 VA examination, the only neurological clinical abnormality was the ulnar nerve entrapment, and while there was evidence of diabetic neuropathy, it was not causing the Veteran any symptoms.

The September 2015 VA examiner noted the findings of the December 2014 VA examiner reflected the fact that diabetic peripheral neuropathy typically worsens over time and so impacts additional nerves, in this case the median and radial nerves in addition to the ulnar nerve.  The examiner stressed that ulnar nerve entrapment, by definition, only affects the ulnar nerve and does not cause abnormal functioning of the other upper extremity nerves.

Analysis

The record reflects that from February 2009 to December 2014, the Veteran received a 10 percent rating for sensory axonal neuropathy right ulnar nerve pursuant to Diagnostic Code 8515.  38 C.F.R. § 4.124a.  Diagnostic Code 8515 sets forth criteria for rating disability of the median nerve which affects the hand inclined to the ulnar side, to include the index and middle fingers. 

After the December 2014 VA examination, as explained below, the RO determined that the Veteran's service-connected sensory axonal neuropathy right ulnar nerve should be recharacterized as "ulnar nerve, median nerve, and musculospiral nerve (rated as all radicular groups) - right upper extremity" and rated under Diagnostic Code 8513 for moderate incomplete paralysis.  A 40 percent rating was assigned for disability in the major extremity.

The outstanding question is whether the Veteran can be afforded a higher rating under either criteria.  As discussed by the Board in the August 2015 remand, a critical inquiry is whether the Veteran's sensory axonal neuropathy of the right ulnar nerve manifests with all radicular groups, as opposed to the ulnar nerve only, prior to December 2014.  Upon review of the record, the Board finds a higher rating unwarranted.

First, there is no evidence supporting that prior to the December 2014 VA examination, the Veteran's right extremity nerve disability impacts nerves other than the right ulnar nerve.  In August 2015, noting that numbness and weakness had persisted since 2009, the Board remanded the matter to clarify whether the same nerves involved in December 2014 were involved at the time of the January 2010 VA examination, such that the Veteran should have been granted a similar rating at that time.  In September 2015, the same VA examiner who wrote the January 2010 report confirmed his opinion that in January 2010, the only neurological clinical abnormality was the ulnar nerve entrapment, and while there was evidence of diabetic neuropathy, it was not causing the Veteran any symptoms.  The September 2015 VA examiner noted the findings of the December 2014 VA examiner reflected the fact that diabetic peripheral neuropathy typically worsens over time and so impacts additional nerves, in this case the median and radial nerves in addition to the ulnar nerve.  The examiner stressed that ulnar nerve entrapment, by definition, only affects the ulnar nerve and does not cause abnormal functioning of the other upper extremity nerves.  

The Board weighs the September 2015 VA examiner's opinion most heavily in finding that until December 2014, no evidence shows involvement of nerves other than the ulnar nerve.  As such, rating in DC 8515 is appropriate.
Again, under diagnostic Code 8515 for paralysis of the median nerve in regard to the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis.  A 50 percent rating is provided for severe incomplete paralysis.  A maximum 70 percent evaluation is warranted for complete paralysis.  38 C.F.R. § 4.124a,  Diagnostic Code 8515. 

The October 2009 operation report includes a diagnosis of right cubital tunnel syndrome and the surgical procedure was right ulnar nerve decompression of the elbow and submuscular transposition with lengthening of the pronator mass.  The report noted that the Veteran presented complaining of numbness and tingling to the ulnar 1.5 digits, and he also had evidence of intrinsic muscle atrophy.  The surgery was completed and no complications were noted.  It does not mention any nerve other than the right ulnar nerve.  Further, the January 2010 VA examination noted that the Veteran underwent an ulnar nerve transposition in October 2009 which the Veteran reported did not improve his symptoms; therefore, the event was discussed between the Veteran and the January 2010 examiner.  Therefore, the Board finds the report raises no question or worsening that would require an additional VA examiner's opinion.

During the January 2010 VA examination, numbness and weakness in the right hand was noted.  The Veteran did not report pain.  Neurologic evaluation demonstrated decreased sensation to light touch in fingers three, four, and five, extending proximally to the distal right forearm in the ulnar nerve distribution.  Finger weakness in the thumb opposing the third, fourth, and fifth finger was noted.  The Veteran was able to tie his shoes by using both hands and a pinch grip.  The examiner noted weakness in the right hand stating that strength was 4/5, which is nearly normal. 

The Board finds these symptoms prior to December 2014 appropriately contemplated by a 10 percent rating for mild incomplete paralysis of the median nerve.  As reflected in the October 2009 operation report, the Veteran presented complaining of numbness and tingling to the ulnar 1.5 digits; no complications were noted post-surgery and he reported no change in symptoms a few months later.  While some atrophy was noted, the Veteran's sensory symptoms of numbness, weakness and decreased sensation evident during the January 2010 examination, resulted in only minor functional loss. For example, there was no pain, and the Veteran was able to tie his shoes by using both hands and a pinch grip.  No evidence supports the disability manifested as moderate or severe incomplete paralysis, or complete paralysis of the median nerve prior to December 2014.

During the December 2014 VA examination, the examiner diagnosed bilateral upper extremity median neuropathy and right ulnar neuropathy.  Intermittent pain, paresthesias and/or dysesthesias and numbness that was defined as moderate was noted in the left and right upper extremities.  No constant pain was reported.  Grip strength on the right was noted to be 3/5.  Atrophy of the right hand muscles was noted.  Sensation testing for light touch revealed decreased sensation in the right forearm and the right hands/fingers.  Moderate incomplete paralysis of the right radial nerve, musculospiral nerve, was noted.  Mild incomplete paralysis of the right and left median nerve and sciatic nerve was identified.  Moderate incomplete paralysis of the right ulnar nerve was also noted. 

Again, under diagnostic Code 8513 for paralysis of all radicular groups in regard to the dominant (right) upper extremity, mild incomplete paralysis warrants a 20 percent rating.  Moderate incomplete paralysis warrants a 40 percent rating.  Severe incomplete paralysis warrants a 70 percent rating.  Complete paralysis warrants a 90 percent rating.

The Board finds these symptoms at the December 2014 examination appropriately contemplated by a 40 percent rating for moderate incomplete paralysis of all radicular groups; there is no evidence to support severe incomplete paralysis or   complete paralysis.  The Veteran reported no constant pain.  While moderate incomplete paralysis was noted in nerves, no severe incomplete paralysis or complete paralysis was recorded.  He continued to have decreased sensation in his hand and arm, however, it was noted by examiners as moderate.  He also had additional grip strength loss, with cramping and pain. These represent an increase in severity of the disability picture which warrants the higher 40 percent rating for moderate incomplete paralysis which was granted previously; however, this does not represent a severe level of impairment.

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In regard to the Veteran's right extremity nerve condition, he reported numbness and weakness consistently, and symptoms revealed as moderate and involving nerves other than the ulnar nerve in a December 2014 VA examination; these symptoms are directly contemplated by the rating criteria applied.  In short, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected sensory axonal neuropathy of the right ulnar nerve prior to December 18, 2014, and in excess of 40 percent thereafter for disability of the ulnar nerve, median nerve, and musculospiral nerve (rated as all radicular groups), of the right upper extremity is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


